       Case 5:19-cv-00358-BD Document 24 Filed 06/23/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

JAVIAN YOUNG,
#147349                                                                PLAINTIFF

V.                          CASE NO. 5:19-CV-358-BD

EDWARD ADAMS, et al.                                                DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 23rd day of June, 2020.


                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
